Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
1st day of April, 2019 (the “Effective Date”), by and between BoxScore Brands,
Inc., a Delaware corporation (the “Company”), and Michael P. Flanagan, an
individual (the “Employee”).

 

1. Employment Period. The Company hereby agrees to employ the Employee as its
Chief Executive Officer, and President, the Employee, in such capacity, agrees
to provide services to the Company for the term beginning on the Effective Date
(the “Commencement Date”) and ending on April 1, 2021, unless earlier terminated
in accordance with this Agreement (the “Initial Term”).

 

This Agreement shall be extended for additional one year terms (each such term,
a “Renewal Term”), unless either the Board of Directors of the Company (the
“Board”) or the Employee objects to such extension by delivering written notice
to the other party at least ninety (90) days prior to the expiration of the
Initial Term or the applicable Renewal Term. Such notice, if given by either
party and not withdrawn prior to the end of the applicable year, shall be deemed
a termination of Employee’s employment by the party who delivered such notice
under this Agreement. The Initial Term and each Renewal Term shall be
collectively referred to herein as the “Employment Period”.

 

2. Performance of Duties. The Employee agrees that during the Employment Period,
while he is employed by the Company, he shall devote 100% of his full working
time, energies and talents performing the duties assigned to him by the Board
faithfully, efficiently and in a professional manner. It is understood by the
employee that he may not enter the company into any and all material contractual
obligations without pre-approval by the Board of Directors. During the
Employment Period, the Employee may not engage, undertake or be interested in
(whether directly or indirectly) any other employment, business or occupation or
become a director or employee or agent or consultant or partner of any other
person, officer or company which either individually or in the aggregate would
violate the immediately preceding sentence without the prior written consent of
the Board.

 

3. Compensation. Subject to the terms and conditions of this Agreement, during
the Employment Period, the Employee shall be compensated by the Company for his
services as follows:

 

(a) He shall receive, for the Initial Term and each Renewal Term, if any, a rate
of salary that is not less than $10,000 (USD) Dollars per month (the “Salary”),
payable monthly and subject to normal and customary tax withholding and other
deductions, all on a basis consistent with the Company’s normal payroll
procedures and policies. During (i) the thirty (30) day period prior to the
expiration of each successive twelve (12) month period during the Initial Term,
and (ii) the thirty (30) day period prior to the commencement of any Renewal
Term, the Employee’s salary rate shall be reviewed by the Board to determine
whether an increase in his rate of compensation is appropriate, which
determination shall be within the sole discretion of the Board. The Employee
will also receive an annual bonus equal to 10% of sales, in excess of $1,200,000
up to a total compensation of up to $250,000.

 

(b) Any employee bonus will be at the discretion of the Board of Directors and
based on financial performance of the company in conjunction with the
performance of the common stock price among other factors deemed reasonable and
applicable by the Board of Directors.

 

(c) He shall be reimbursed by the Company for all reasonable business,
promotional, travel and entertainment expenses which are pre-approved by the
Chairman of the Board and or full Board of Directors and subsequently incurred
or paid by him during the employment period in the performance of his services
under this Agreement that are consistent with the Company’s policies in effect
from time to time, provided that the Employee furnishes to the Company
appropriate documentation in a timely fashion required by the Internal Revenue
Code in connection with such expenses and shall furnish such other documentation
and accounting as the Company may from time to time reasonably request.

 

(d) He shall be entitled to all scheduled holidays of the Company, and a minimum
of twenty (20) days of paid vacation per year (subject to increase in the sole
discretion of the Board and subject to Company policy).

 

(e) He shall be eligible to participate in the benefits made generally available
by the Company to the Employee management team, in accordance with the benefit
plans established by the Company, and as may be amended from time to time in the
Company’s sole discretion. It is understood by the employee that all benefits
are pre-approved by the Board of Directors.

 





 

 

4. Termination. The Employee’s employment hereunder may be terminated prior to
the expiration of the Employment Period under the following circumstances:

 

(a) Death. The Employee’s employment hereunder shall terminate upon his death.

 

(b) Total Disability. The Company may terminate Employee’s employment upon the
Employee becoming “Totally Disabled.” For purposes of this Agreement, “Totally
Disabled” means any physical or mental ailment or incapacity as determined by a
licensed physician in good standing, which has prevented, or is reasonably
expected (as determined by a licensed physician in good standing) to prevent,
the Employee from performing the duties incident to the Employee’s employment
hereunder which has continued for a period of either (A) one hundred twenty
(120) consecutive days or (B) two hundred ten (210) total days in any twelve
(12) month period; provided, however, that the Employee receives at least thirty
(30) days written notice prior to such termination.

 

(c) Termination by the Company for Cause. The Company may terminate Employee’s
employment hereunder for “Cause.” For purposes of this Agreement, “Cause” shall
mean:

 

  (i) any act or omission that constitutes a material breach by the Employee of
any of his obligations under this Agreement;   (ii) the refusal or failure by
the Employee to carry out specific reasonable directions of the Board, which are
of a material nature and consistent with the Employee’s position;   (iii) the
refusal or failure by the Employee to satisfactorily perform the duties
reasonably required of him by the Company in his capacity as Chief Executive
Officer of the Company;   (iv) the Employee engaging in any misconduct, fraud or
dishonest action (including, without limitation, theft or embezzlement),
violence, threat of violence, or any activity that could result in any violation
of federal securities laws, in each case that is injurious to the Company or any
of its subsidiaries or affiliates;   (v) the Employee’s material breach of a
written policy of the Company;   (vi) the conviction of the Employee of, or plea
of nolo contendere to, a felony under federal or state law, or a crime involving
dishonesty or moral turpitude, or which could reflect negatively upon the
Company or otherwise impair or impede its operations (as determined in the
reasonable discretion of the Board); or   (vii) any other wilful misconduct by
the Employee which is materially injurious to the financial condition or
business reputation of the Company or any of its affiliates.   (viii) insolvency
of the Company through the protection of the bankruptcy codes, assignment for
the benefit of creditors (ABC), or any and all public or private insolvency
options available to the Company.

 

Notwithstanding the foregoing, “Cause” for termination shall not be deemed to
exist with respect to the Employee’s acts as described in subsections (i), (ii),
(iii), (iv) or (vi) above, unless the Company shall have given written notice to
the Employee within a period not to exceed fifteen (15) days of the Company’s
knowledge of the initial existence of the occurrence, specifying the “Cause”
with reasonable particularity and, within thirty (30) days after such notice,
the Employee shall not have cured or eliminated the problem or thing giving rise
to such “Cause;” provided, however, no more than two (2) cure periods need be
provided during any twelve (12) month period. For the avoidance of doubt,
Employee shall not be afforded any cure period with respect to the acts
described in subsections (v), (vii),(viii) or (ix) above.

 

(d) Termination by Employee for Good Reason. Employee may terminate his
employment with the Company for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean a termination by the Employee of his employment with
the Company due to a breach by the Company of its material obligations under
this Agreement, or any other agreement to which Employee and Company are both
parties; provided, however, that (i) the Employee provides written notice to the
Company specifying in reasonable detail the circumstances claimed to provide the
basis for such termination within thirty (30) days following the occurrence of
such events, without the Employee’s consent, (n) if such circumstances are
correctable, the Company fails to correct the circumstances set forth in
Employee’s notice of termination within thirty (30) days of receipt of such
notice, and (iii) the Employee actually terminates employment within sixty (60)
days following such occurrence:

 

(e) Voluntary Termination by the Employee other than for Good Reason. The
Employee may terminate his employment hereunder at any time by providing written
notice to the Company at least thirty (30) days prior to his voluntary
termination of employment.

 

(f) Notice of Termination. Any termination by the Company or by the Employee
under this Agreement shall be communicated by written notice to the other party.

 

For avoidance of doubt, the Company may not terminate the Employee’s employment
hereunder for any reason except for the reasons described in this Section 4.

 



2

 

 

5. Obligations and Compensation Following Termination of Employment. In the
event that Employee’s employment hereunder is terminated, Employee shall have
the following obligations and shall be entitled to the following compensation
and benefits upon such termination, and nothing else:

 

(a) In the event that (A) Employee terminates his employment for Good Reason in
accordance with Section 4(d) above, or (B) the Company terminates his employment
in any manner other than pursuant to Section 4(a), Section 4(b) or Section 4(c)
above, in any case, but subject to the Employee’s compliance with the provisions
contained in Sections 5(d), 5(e), the Company shall pay to the Employee: (.i)
any accrued but unpaid Salary for services rendered to the date of termination;
and (ii) an amount equal to the Salary at the time of such termination, payable
for the remainder of the then-current term (i.e., the Initial Term or any
Renewal Term).

 

(b) Termination due to Death or Total Disability. In the event that the
Employee’s employment is terminated due to the Employee’s death or by the
Company as a result of the Employee being deemed to be Totally Disabled, the
Company shall pay to the Employee the following amounts and nothing else: (i)
any accrued but unpaid Salary for services rendered to the date of termination;
and (ii) an amount equal to the Salary at the time of such termination, payable
each month, over a six month period beginning thirty (30) days after the date of
such termination in accordance with Section 3(a) above.

 

(c) Termination by the Company for Cause or Voluntary Termination by Employee
other than for Good Reason. In the event that Employee’s employment is
terminated by the Company for Cause pursuant to Section 4(c) above, or due to
the Employee’s voluntary resignation other than for Good Reason pursuant to
Section 4(e) above, the Company shall pay to the Employee any accrued but unpaid
Salary for services rendered to the date of termination and nothing else.

 

(d) Employee’s Obligation to Execute a General Release. In the event that
Employee’s employment is terminated for any reason, the Company’s obligation to
pay the Employee the amounts set forth above in this Section 5 (with the
exception of any accrued but unpaid Salary for services rendered on the date of
termination) shall be conditioned upon the Employee (or his estate or
beneficiary, as applicable) executing, and the effectiveness within ninety (90)
days after such termination of employment of, a valid waiver and release of all
claims that the Employee may have against the Company, Board of Directors,
consultants, advisors, etc. under this Agreement in a form reasonably
satisfactory to the Company (which waiver and release of all claims shall not
waive or release claims for amounts payable pursuant to this Agreement or claims
Employee may have as a shareholder of the Company). Notwithstanding the above,
Employee agrees not to bring, or cause to bring, any type of legal action
against any member of the Company’s Board of Directors, past or present, for any
reason. Employee acknowledges that by being a member of the Board of Directors
they have the ability to influence and approve actions that require Board of
Directors approval and, as such, have an equal voice related to all Board of
Directors decisions.

 

(e) Return of Company Property. In the event that Employee’s employment is
terminated for any reason, the Employee (or his estate or legal representative,
as the case may be) shall be obligated to immediately return all properly of the
Company or any of its affiliates in his (or their) possession as of the date of
termination, including, but not limited to, (i) cell phones, personal computers
or other electronic devices provided by the Company, including all files
resident on such devices; (ii) all memoranda, notes, records, files or other
documentation, whether made or compiled by the Employee alone or in conjunction
with others (regardless of whether such persons are employed by the Company);
(iii) all proprietary or other information of the Company and its affiliates
(originals and all copies) which is in the Employee’s control or possession (or
that of his estate or legal representative, as the case may be); and (iv) any
and all other property of the Company and its affiliates which is in the
Employee’s control or possession (or that of his estate or legal representative,
as the case may be), whether directly or indirectly.

 

(f) Transition Services. In the event that either (i) the Employee terminates
his employment without Good Reason in accordance with Section 4(e) above, or
(ii) the Employment Period expires pursuant to either party’s non-renewal
thereof, the Employee agrees that after the date of such termination or
expiration, as applicable, he shall, for a period not to exceed ninety (90) days
from the effective date of his termination, take all actions as reasonably
requested by the Company in order to transition all of his former job duties and
responsibilities to his successor, and the Company shall compensate the Employee
for such services at the pro rata hourly rate of the Employee’s Salary as of the
date of the date of the Employee’s termination.

 

6. Covenants of Employee. The Employee covenants and agrees that:

 

(a) Confidential Information. During the Employment Period and at all times
thereafter, the Employee shall keep secret and retain in strictest confidence,
and shall not use for his benefit or the benefit of others, except in connection
with the business and affairs of the Company and its affiliates, all
confidential matters relating to the Company’s business or to the Company and
its affiliates learned by the Employee heretofore or hereafter directly or
indirectly from the Company and its affiliates, including, without limitation,
information with respect to (a) operations, (b) sales figures, (c) profit or
loss figures and financial data, (d) costs, (e) customers, clients, and customer
lists (including, without limitation, credit history, repayment history,
financial information and financial statements), and (f) plans (collectively,
the “Confidential Information”) and shall not disclose such Confidential
Information to anyone outside of the Company and its affiliates except with the
Company’s express written consent and except for Confidential Information which
(1) is at the time of receipt or thereafter becomes publicly known through no
wrongful act of the Employee or (2) is received from a third party not under an
obligation to keep such information confidential and without breach of this
Agreement. The Employee further agrees that he shall not make any statement or
disclosure that (a) would be prohibited by applicable Federal or state laws or
(b) is intended or reasonably likely to be detrimental to the Company or any of
its subsidiaries or affiliates.

 



3

 

 

(b) Non-Solicitation. During the Employment Period and for a six-month period
thereafter (the “Restricted Period”), the Employee shall not, without the
Company’s prior written consent, directly or indirectly, knowingly solicit or
encourage any employee of the Company to leave the employment of the Company or
hire or participate in hiring any employee who has left the employment of the
Company during the Restricted Period or the six (6) month period prior to the
beginning of the Restricted Period.

 

(c) Non-Compete.

 

(i) During the Employment Period and, in the event (A) the Employee’s employment
with the Company is terminated for “Cause,” (B) the Employee resigns from the
Company without “Good Reason,” or (C) the Employee elects for the Employment
Period to expire in accordance with Section 1 above, then, also during the
Restricted Period, the Employee expressly shall not, directly or indirectly,
without the prior written consent of the Board, own, manage, operate, join,
control, franchise, license, receive compensation or benefits from, or
participate in the ownership, management, operation, or control of, or be
employed or be otherwise connected in any manner with, a Competitive Business;
provided, however, that the foregoing shall not prohibit the Employee from
acquiring, solely as an investment and through market purchases, securities of
any entity which are registered under Section 12(b) or 12(g) of the Securities
Exchange Act of 1934 and which are publicly traded, so long as the Employee is
not part of any control group of such entity and such securities, alone or if
converted, do not constitute more than five percent (5%) of the outstanding
voting power of that entity. For purposes of this Section 6(c), “Competitive
Business” means any enterprise in the business that markets, sells, or
distributes, via vending kiosks, products or services that are the same or
similar to the products or services the Company markets, sells, or distributes.

 

 (ii) Employee recognizes that Employee’s services hereunder are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which cannot be reasonably or adequately compensated for in
damages, and in the event of a breach of this Agreement by Employee
(particularly, but without limitation, with respect to the provisions hereof
relating to the exclusivity of Employee’s services), the Company shall, in
addition to all other remedies available to it, be entitled to equitable relief
by way of an injunction and any other legal or equitable remedies. Anything to
the contrary herein notwithstanding, the Company may seek such equitable relief
in any federal or state court in New York and Employee hereby submits to
exclusive jurisdiction in those courts for purposes of this Section
(6)(c)(ii). Such exclusive jurisdiction of courts in New York shall not affect a
court’s ability to award equitable relief as provided in Section 7(a) of this
Agreement.

 

(d) Records. All memoranda, notes, lists, records and other documents (and all
copies thereof) made or compiled by the Employee or made available to the
Employee by the Company concerning the Company’s business or the Company shall
be the Company’s property and shall be delivered to the Company at any time on
request.

 

(e) Acknowledgment. Employee acknowledges and agrees that the restrictions set
forth in this Section 6 are critical and necessary to protect the Company’s
legitimate business interests (including the protection of its Confidential
Information); are reasonably drawn to this end with respect to duration, scope,
and otherwise; are not unduly burdensome; are not injurious to the public
interest; and are supported by adequate consideration. Employee also
acknowledges and agrees that, in the event that Employee breaches any of the
provisions in this Section 6, the Company shall suffer immediate, irreparable
injury and will, therefore, be entitled to injunctive relief, in addition to any
other damages to which it may be entitled, as well as the costs and reasonable
attorneys’ fees it incurs in enforcing its rights under this Section 6. Employee
further acknowledges that any breach or claimed breach of the provisions set
forth in this Agreement will not be a defense to enforcement of the restrictions
set forth in this Section 6.

 

(f) Cessation of Payments and Benefits Upon Breach. Company’s obligations to
make any payments or confer any benefit under this Agreement, other than to pay
for all compensation and benefits accrued but unpaid up to the date of
termination, will automatically and immediately terminate in the event that
Employee breaches any of the restrictive covenants in this Section 6; provided,
however, that Company provides written notice to Employee specifying in
reasonable detail the circumstances claimed to provide the basis for such breach
without Company’s consent, of such events.

 



4

 

 

7. Rights and Remedies Upon Breach of Restrictive Covenants. If the Employee
breaches, or threatens to commit a breach of, any of the provisions of Section 6
(the “Restrictive Covenants”), the Company shall have the following rights and
remedies (upon compliance with any necessary prerequisites imposed by law upon
the availability of such remedies), each of which rights and remedies shall be
independent of the other and severally enforceable, and all of which rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity:

 

(a) The right and remedy to have the Restrictive Covenants specifically enforced
by any court having equity jurisdiction, including, without limitation, the
right to an entry against the Employee of restraining orders and injunctions
(preliminary, mandatory, temporary and permanent) against violations, threatened
or actual, and whether or not then continuing, of such covenants, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; and

 

(b) The right and remedy to require the Employee to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, “Benefits”) derived or received by him as the result of
any transactions constituting a breach of the Restrictive Covenants, and the
Employee shall account for and pay over such Benefits to the Company.

 

8. Indemnification.

 

(a) The Company shall indemnify Employee to the fullest extent permitted by
Delaware against all claims, actions, costs, expenses, liabilities, and losses
(including without limitation, attorneys’ fees, judgments, fines, penalties, and
ERISA excise taxes), incurred by Employee in connection with an Identifiable
Proceeding that arises from or relates to any acts, events, or omissions that
occur on or after the Effective Date of this Agreement. For purposes of this
Section 8, “Identifiable Proceeding” shall mean any identifiable action, suit,
or proceeding, whether civil or criminal, administrative or investigative, in
which Employee is made a party to, or a witness in, such action, suit, or
proceeding by reason of the fact that Employee is or was an officer, director or
employee of the Company or is or was serving as an officer, director,
shareholder, employee, trustee, or agent of any other entity at the request of
the Company. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Company, Employee shall be covered by such policy
or policies in accordance with its or their terms.

 

(b) The Company shall advance to Employee all reasonable costs and expenses
incurred in connection with an Identifiable Proceeding within twenty (20) days
after receipt by the Company of a written request for such advance. Such request
shall include an itemized list of the costs and expenses expected to be incurred
in connection with the Identifiable Proceeding. Employee shall promptly repay
the amount of such advance if ultimately it shall be determined that Employee is
not permitted to be indemnified against such costs and expenses under applicable
law. If Employee has commenced or commences legal proceedings in a court of
competent jurisdiction to secure a determination that Employee should be
indemnified under applicable law, as provided in this Section 8. then Employee
shall not be required to reimburse the Company for any expense or cost advance
until a final judicial determination is made with respect thereto (as to which
all rights of appeal therefrom have been exhausted or have lapsed). Employee’s
obligation to reimburse the Company, for expense advances shall be unsecured and
no interest shall be charged thereon.

 

(c) The Company shall not settle any Identifiable Proceeding or claim in any
manner which would impose on Employee any penalty or limitation without
Employee’s prior written consent. Employee will not withhold consent to any
proposed settlement of an Identifiable Proceeding unreasonably.

 

9. Successors; Assignment. This Agreement shall be binding on, and inure to the
benefit of, each of the parties and their permitted successors and assigns. This
Agreement may be assigned by the Company to a successor in interest in
connection with a sale of all or substantially all of the assets or securities
of the Company.

 

10. Severability; Blue Penciling.

 

(a) The Employee acknowledges and agrees that (i) he has had an opportunity to
seek advice of counsel in connection with this Agreement and (ii) the
Restrictive Covenants are reasonable in geographical and temporal scope and in
all other respects. If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the provisions
of this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.

 

(b) If any court determines that any of the covenants contained in this
Agreement, including, without limitation, any of the Restrictive Covenants, or
any part thereof, is unenforceable because of the duration or geographical scope
of such provision, the duration or scope of such provision, as the case may be
shall be reduced so that such provision becomes enforceable and, in its reduced
form, such provision shall then be enforceable and shall be enforced.

 

11. Waiver of Breach. The waiver by either the Company or the Employee of a
breach of any provision of this Agreement shall not operate as or be deemed a
waiver of any subsequent breach by either the Company or the Employee.

 



5

 

 

12. Notice. Any notice to be given hereunder by a party hereto shall be in
writing and shall be deemed to have been given when deposited in the U.S. mail,
certified or registered mail, postage prepaid:

 

(a)to the Employee addressed as follows:

 

Michael P. Flanagan

39 Old Snake Hill Road

Pound Ridge, NY 10576

 

(b)to the Company addressed as follows:

 

BoxScore Brands, Inc.

3675 W. Teco Drive, Suite 8

Las Vegas, NV 89118

 

13. Amendment. This Agreement may be amended only by mutual agreement of the
parties in writing without the consent of any other person and no person, other
than the parties thereto (and the Employee’s estate upon his death), shall have
any rights under or interest in this Agreement or the subject matter hereof.

 

14. Applicable Law. The provisions of this Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
regard to the conflicts of laws principles thereof. Any dispute is to be
resolved exclusively in the courts of the State of New York.

 

15. Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. Sections and section
headings contained in this Agreement are for reference purposes only, and shall
not affect in any manner the meaning or interpretation of this
Agreement. Whenever the context requires, references to the singular shall
include the plural and the plural the singular.

 

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original of this Agreement, but all of which
together shall constitute one and the same instrument.

 

17. Authority. Each party represents and warrants that such party has the right,
power and authority to enter into and execute this Agreement and to perform and
discharge all of the obligations hereunder; and that this Agreement constitutes
the valid and legally binding agreement and obligation of such party and is
enforceable in accordance with its terms.

 

18. Entire Agreement. This Agreement is intended to be the final, complete, and
exclusive statement of the terms of Employee’s employment by the Company and may
not be contradicted by evidence of any prior or contemporaneous statements or
agreements, except for agreements specifically referenced herein. To the extent
that the practices, policies or procedures of the Company, now or in the future,
apply to Employee and are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall control. Any subsequent change in Employee’s
duties, position, or compensation will not affect the validity or scope of this
Agreement.

 

[remainder of page intentionally left blank; signature page to follow]

 

6

 

 

[Signature Page to Employment Agreement]

 

IN WITNESS WHEREOF, the Employee and the Company have executed this Employment
Agreement as of the Effective Date.

 

  “Employee”           Name       “Company”       BoxScore Brands, INC.        
  Name: Jay Henstschel  

Title: BOARD MEMBER

         

Name: Patrick White

Title: BOARD MEMBER

         

Name: Jared Levinthal, ESQ

Title: BOARD MEMBER

         

Name: Raymond Meyers

Title: BOARD MEMBER

 

 

7



 

 